Citation Nr: 1141743	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  11-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cardiovascular disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lower back disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder of the left hand and both feet.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neuropsychiatric disorder, claimed as depression and nightmares.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disorder.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disorder.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis, to include of the bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received, the Board has characterized this appeal as encompassing the matters set forth on the title page.  

In so doing, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for the same disabilities and diagnoses that are considered in the current appeal.  Therefore, those denials cannot constitute a different diagnosed disease or injury. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a lung condition, a right leg condition, a lower back disability, tinnitus, hearing loss, and a neuropsychiatric condition was denied in a June 2007 rating decision.  The decision also determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for epidermal phytosis with onychomycosis of the left hand and both feet, a left leg condition, osteoarthritis of the knees, and status post inferior wall myocardial infarction, arteriosclerotic hearing disease, and hypertension.

2.  The Veteran did not appeal the June 2007 RO rating decision. 

3.  Evidence added to the record since the June 2007 RO rating decision consists of medical records showing continued treatment for the Veteran's claimed disabilities and assertions by the Veteran that the disabilities were due to his service, including time spent in small spaces repairing and replacing fuel cells.  This evidence is cumulative of evidence associated prior to June 2007 and does not relate to an unestablished fact necessary to substantiate any of the claims, nor raise a reasonable possibility of substantiating any of the claims.


CONCLUSIONS OF LAW

1. The July 2003 RO decision, which denied the Veteran's service connection claims for a lung condition, a right leg condition, epidermal phytosis with onychomycosis of the left hand and both feet, a left leg condition, osteoarthritis of the knees, a lower back disability, tinnitus, hearing loss, neuropsychiatric condition, and status post inferior wall myocardial infarction, arteriosclerotic heart disease, and hypertension, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011). 

2.  Evidence received since the June 2007 RO decision in support of the claim of service connection for cardiovascular disease is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Evidence received since the June 2007 RO decision in support of the claim of service connection for a lower back disorder is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  Evidence received since the June 2007 RO decision in support of the claim of service connection for a skin disorder of the left hand and both feet is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  Evidence received since the June 2007 RO decision in support of the claim of service connection for neuropsychiatric disorder, claimed as depression and nightmares is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

6.  Evidence received since the June 2007 RO decision in support of the claim of service connection for a left leg disorder is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

7.  Evidence received since the June 2007 RO decision in support of the claim of service connection for hearing loss disability is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

8.  Evidence received since the June 2007 RO decision in support of the claim of service connection for a lung disorder is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

9.  Evidence received since the June 2007 RO decision in support of the claim of service connection for a right leg disorder is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

10.  Evidence received since the June 2007 RO decision in support of the claim of service connection for tinnitus is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

11.  Evidence received since the June 2007 RO decision in support of the claim of service connection for osteoarthritis, to include of the bilateral knees, is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection, with a specific emphasis on an elaboration of the basis for the last final denial for each claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, VCAA duty to notify, including the Kent requirements noted above, were satisfied through letters dated in November 2009 and January 2010, which were issued prior to the initial adjudication of the claims in March 2010. 
Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained service, private, and VA treatment records.  All records identified by the Veteran have been requested or obtained.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for cardiovascular-renal disease, organic diseases of the nervous system, and arthritis, which develop to a compensable degree within a year after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

The evidence of record prior to the March 1983 RO rating decision includes the Veteran's service treatment records, which are negative for any symptoms, complaints, or treatment associated with the Veteran's claimed disabilities.  Examination of all pertinent body systems was normal at separation.

In a March 1983 rating decision, the RO denied service connection for a skin condition of the right hand and both feet and a left leg condition.  The Veteran contended that both were treated during service.  However, his service records were negative for such treatment, and his separation examination was normal.  There was no independent evidence showing treatment during service or evidence of continuity or chronicity.  The claims were denied on this basis.

The other evidence of record includes written statements provided by the Veteran.  In a February 1984 written statement, the Veteran indicated that, during service, he had to crawl inside small places and inhaled fumes while repairing fuel cells.  This caused problems with his knees and the skin on his hands and feet.  He also asserted that his arthritis was due to the dampness of the weather where he was stationed.

July 1984 private treatment records indicate that the Veteran was treated for onychomycosis of the left fingers, tinea manus of the left palm, dermatitis, coronary artery disease, suspected myocardial infarction, angina pectoris, osteoarthritis, elevated blood pressure, left knee effusion and discomfort, back pain, and an upper respiratory infection.

In a January 1985 rating decision, the RO denied entitlement to service connection for a heart condition, stating that service medical records were negative, and there was no evidence that the treatment in 1984 for myocardial infarction and atherosclerotic heart disease was related to service.

In a June 1985 decision, the Board denied service connection for a skin disorder involving the hands and feet, stating that there was no medical evidence of in-service treatment.  The earliest diagnosis of such a disorder was in June 1974, many years following separation.  As such, there was no relationship between the current diagnosis and service.  Furthermore, the first evidence of treatment for a left leg disorder was in 1981, and there was no evidence that it was related to service.

In an August 2002 statement, the Veteran asserted that the toxic fumes he was exposed to caused his hypertension, coronary artery bypass graft, and the fungus on his nails.

In December 2002, the Veteran underwent VA examination.  He was diagnosed as having chronic moccasin-type tinea pedis and manus, onychomycosis, fissuring, degenerative joint disease of the knees, hypertension, coronary artery disease, arteriosclerotic heart disease, myocardial infarction, coronary artery bypass graft, and hypercholesterolemia.  One VA examiner opined that the trauma of constantly bearing weight on the articular cartilages of the knees when creeping and crawling initiated the degenerative process with regard to the Veteran's knees.

In a February 2003 rating decision, the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for osteoarthritis of the knees.

An April 2003 private record shows a diagnosis of hyperlipidemia.

In June 2003, the Veteran asserted that stress he experienced during service caused his heart problems.

In October 2005, the Board determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for cardiovascular disease.

A June 2007 VA examination report shows that the Veteran was provided with an audiological evaluation, and the examiner opined that his hearing loss was not related to service

In the June 2007 rating decision, the RO denied the claims for service connection for a lung disorder, a right leg disorder, and a neuropsychiatric disorder, claimed as depression and nightmares, because there was no evidence of an in-service or post-service diagnosis.  The claims for service connection for epidermal phytosis with onychomycosis of the left hand and both feet, a left leg disorder, osteoarthritis of the knees, and status post inferior wall myocardial infarction, arteriosclerotic hearing disease, and hypertension were denied, as it was determined that the claims were previously finally decided, and new and material evidence had not been received.  Service connection for lumbar myalgia, claimed as a lower back disability, and a neuropsychiatric disorder, claimed as depression and nightmares, were denied because there was no permanent residual or chronic disability subject to service connection shown by the service records or post-service evidence.  Service connection for tinnitus and hearing loss disability was denied because the Veteran reported its onset was 40 years after separation, and the VA examiner opined that it was not likely that tinnitus and hearing loss disability were related to service.  The Veteran was notified of this decision that same month and did not initiate an appeal.

Evidence added to the claims file since the June 2007 rating decision includes a November 2009 written statement, in which the Veteran again contends that his service included crawling into small places to remove fuel cells, which caused his problems with his knees and leg.  He also indicated that in repairing the fuel cells, he was exposed to toxic chemicals, which led to his depression, nightmares, hypertension, back disorder, leg disorder, and knee disorder.

In a January 2010 statement, the Veteran indicated that he removed dead bodies from aircraft and was exposed to loud noise in service.

Private treatment records associated with the claims file following the June 2007 rating decision show diagnosis and treatment for coronary artery disease, hyperlipidemia, systolic heart failure, coronary artery bypass graft, hypertension, and leg edema.  At one point, the Veteran complained of a cough.

Based on a review of the record, the Board finds that new and material evidence has not been received to reopen any of the Veteran's claims.  Specifically, the newly submitted written statements are redundant of previous statements from the Veteran, in which he asserts that his job in service removing and repairing fuel cells led to the majority of his claimed disabilities.  He had previously asserted that he was exposed to loud noise during service.  While his assertion that he handled dead bodies is new, it is not material to any of his claims.  He had already contended that the stress of service led to his current disorders, and there is no allegation or evidence of posttraumatic stress disorder, such that this statement is material to these claims.  Finally, the newly added medical evidence shows treatment for the same disabilities that were previously attributed to the Veteran.  These medical records and written statements are cumulative of evidence already associated with the claims file and considered at the time of the June 2007 RO rating decision; further, they do not raise a reasonable possibility of substantiating the claims; hence, the evidence is not "new and material" as contemplated by the controlling regulations.  38 C.F.R. § 3.156(a). 

VA has not received any evidence that is not redundant of evidence already on file prior to June 2007 with regard to these claims.  As such, the claims of entitlement to service connection for cardiovascular disease; a lower back disorder; a skin disorder of the left hand and both feet; neuropsychiatric disorder, claimed as depression and nightmares; a left leg disorder; hearing loss disability; a lung disorder; a right leg disorder; tinnitus; and osteoarthritis, to include of the bilateral knees, are not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for cardiovascular disease is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a lower back disorder is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a skin disorder of the left hand and both feet is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for neuropsychiatric disorder, claimed as depression and nightmares, is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a left leg disorder is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for hearing loss disability is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a lung disorder is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a right leg disorder is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for tinnitus is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for osteoarthritis, to include of the bilateral knees, is not reopened.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


